Citation Nr: 1211369	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  10-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disability, to include insomnia and depression. 

5.  Entitlement to service connection for numbness of the arms.

6.  Entitlement to service connection for headaches. 

7.  Entitlement to an increased disability rating in excess of 20 percent for the Veteran's service-connected degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing at the RO in December 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The issues of service connection for tinnitus, hypertension, numbness of the arms, an acquired psychiatric disability, and headaches, as well as a claim for an increased rating of the lumbar spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 1981 rating decision denied service connection for tinnitus; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  A subsequent January 2006 rating decision denied reopening a claim of service connection for tinnitus; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

3.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for tinnitus has been received since the January 2006 rating decision.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  

2.  New and material evidence has been received since the January 2006 denial of reopening service connection for tinnitus to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran's claim to reopen involves a claim of entitlement to service connection for tinnitus.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A review of the record shows that a claim of service connection for tinnitus was denied in July 1981.  The Veteran was informed of that decision in a July 1981 notification letter.  

A review of the record shows that a claim of service connection for tinnitus was originally denied in July 1981.  The Veteran did not file a notice of disagreement regarding the July 1981 rating decision.  Therefore, that decision became final.  38 U.S.C.A. § 4005(c) (West 1976), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  The Veteran also did not submit any information or evidence within one year of the July 1981 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Subsequently, the Veteran requested to reopen her claim.  A claim to reopen service connection for tinnitus was denied in January 2006 due to a lack of new and material evidence.  The Veteran did not file a notice of disagreement with the claim and the claim became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2011).  The Veteran again did not submit any information or evidence within one year of the January 2006 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, material evidence could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been received, the claim must be reopened and VA may then proceed to the merits of the claim on the basis of all the evidence of record.  The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110 (2010).

In this case, the RO originally denied service connection for tinnitus in July 1981, finding that no evidence showed that the Veteran's tinnitus began during service or was related to service.  The RO denied reopening the claim in January 2006.  The present appeal ensued.  Regardless of the RO's determination, the Board is not bound by that determination as to whether the claim should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Since the prior final rating decision in January 2006, VA has received additional evidence, including a May 2010 statement from a private physician noting that the Veteran's tinnitus may be long-term in nature occurring from previous occupational exposures in the military.  This evidence constitutes new evidence as it was not previously submitted to agency decisionmakers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  

Again, the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claims of service connection for tinnitus.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened.  


REMAND

The Veteran was afforded a VA examination in December 2005 regarding his claim of service connection for tinnitus.  The examiner opined that the Veteran's tinnitus would be bilateral rather than unilateral if it was related to his noise exposure during service.  The Board notes that the Veteran reported bilateral tinnitus to the examiner that day, but stated that the right ear was worse than the other.  

The examiner's opinion is clearly based on an inaccurate factual background.  The Board is not bound to accept medical opinions that are based on a history, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  In Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), the Court found that once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Therefore, the Board finds the current examination to be insufficient and a new examination must be afforded the Veteran.  

The Veteran testified at the December 2011 hearing, that a Dr. Paul at the Mayo Clinic informed him that his hypertension was related to his career in the military.  The Board notes that the claims file does not contain any records or reports from the Mayo Clinic.  Therefore, the RO should attempt to obtain and associate with the claims file any records from the Mayo clinic.

The Veteran has also claimed that he has an acquired psychiatric disability, manifested by insomnia and depression, that manifested during service or is causally related to service.  The Board notes that the Veteran experienced insomnia during service.  Additionally, the Veteran was diagnosed with chronic insomnia in June 1981, only three months after separation from service.  The Board also notes that the Veteran was seen with a psychiatric complaint in May 1966.  The examiner noted that the Veteran has a mildly concerned character disorder and tends to act out his hostility against his wife rather easily.  

McLendon v. Nicholson,  provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case regarding the Veteran's acquired psychiatric disability.  The Veteran has asserted that he currently suffers from insomnia and depression, which are capable of lay observation.  The record also contains evidence of symptoms during service.  The evidence, however, is insufficient to determine if the Veteran's current symptoms are related to his experiences or symptoms during service.  Therefore, the Board finds that a VA examination and opinion is necessary regarding his claim for insomnia and depression.   

The Veteran asserted that he has numbness of the arms and hands related to military service.  The Board notes that the Veteran has a diagnosis of left arm parasthesis.  Additionally, the Veteran's service treatment records show a motorcycle accident in July 1968 during which the Veteran suffered abrasions and lacerations to his arms and received an x-ray of his right wrist.  The standards of McLendon are also met in this case.  The evidence shows a current disability and an injury during service, with insufficient evidence to determine if the Veteran's current symptoms are related to the incident during service.  Therefore, a VA examination and opinion is necessary regarding the claim for numbness of the arms.  

The Veteran also asserted a headache disability that is related to military service.  The Veteran's August 1980 retirement report of medical history notes frequent or severe headaches and dizziness.  The examiner noted a history of headaches lasting six months with a headache every few weeks.  Again, the standards of McLendon are also met in this case.  The Veteran had complaints of the disability during service and complaints of symptoms of a headache disability currently; however, the evidence is insufficient to determine a causal relationship between his current complaints of headaches and his headaches during service.  Therefore, a VA examination is necessary.

Finally, the Board notes that the Veteran asserted during his December 2011 hearing that his low back disability has worsened since the previous VA examination in June 2009.  Additionally, the record shows that the Veteran had surgery on his spine in 2009 and was still convalescing in December 2009, after the VA examination.  In Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993), the Court found that, when a veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the veteran's current condition, VA's duty to assist includes providing a new examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95.  In this case, the Veteran's statement that his disability has worsened and the lack of a VA examination since he received back surgery is enough to require a new VA examination.  In this case, the Veteran's statements that his disability has worsened and the lack of a VA examination since he finished convalescing from back surgery is enough to require a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to obtain additional information regarding the timeframe, location, and extent of any treatment at the Mayo clinic by a Dr. Paul.  The Veteran should also be asked again to identify any other doctors who have treated his disabilities.  After obtaining the necessary release, the RO should then obtain copies of any available records and associate the records with the claims file.  All attempts to obtain such records should be documented in the claims file.  

2.  The Veteran should be afforded a VA examination by to ascertain the nature and etiology of any current complaints of tinnitus.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current tinnitus disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's noise exposure during service.  

A complete rationale should be given for any opinion provided.

3.  The Veteran should be scheduled for a VA psychiatric examination to ascertain the nature and etiology of any current acquired psychiatric diagnosis.  The examiner should review the relevant documents in the claims file.  Any tests deemed medically advisable should be accomplished.  The examiner should clearly address the following:

The examiner should identify any psychiatric disabilities present.  The examiner should then offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current acquired psychiatric disability had its onset during service or is causally or etiologically related to service.  The examiner should also state whether the Veteran's insomnia is caused by any underlying disorder or disability.  

A complete rationale should be given for any opinion provided.

4.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current disability manifested by numbness of the arms or hands.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current disability and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current disability manifested by numbness of the arms or hands had its onset during service or is causally or etiologically related to service, specifically to the Veteran's motorcycle accident.  

A complete rationale should be given for any opinion provided.

5.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current headache disability.  The relevant documents in the claims file, to include service treatment records, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list any current headache disability and clearly address the following:

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that any current headache disability had its onset during service or is causally or etiologically related to service, specifically to the Veteran's complaints of headaches and dizziness during service.  

A complete rationale should be given for any opinion provided.

6.  The Veteran should then be scheduled for a VA examination to ascertain and evaluate the current level of severity of the Veteran's back disability.  The examiner must review the claims file in conjunction with the examination.  

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.   The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.  The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  

It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's spine degenerative joint disease could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected spine disability must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

All opinions must be supported by a complete rationale.

7.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

8.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and determine if service connection for the disabilities on appeal may be granted or if an increased disability rating is warranted.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


